TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00557-CR



                                    Chandell Allen, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
           NO. 3040396, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                               DISSENTING OPINION


               With all respect to the majority’s thorough analysis of each “link” between Allen and

the contraband, I would hold that the combined and cumulative force of all of the evidence, when

viewed in the light most favorable to the verdict, is legally sufficient to support Allen’s conviction.

See Evans v. State, 202 S.W.3d 158, 164 (Tex. Crim. App. 2006). When viewing the evidence in

a neutral light, I would also hold that the evidence is factually sufficient. Accordingly, I would

affirm the judgment of the district court.



                                                       ____________________________________

                                                       Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Onion

Filed: March 7, 2008

Publish